Order filed June 12, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00362-CV
                                   ____________

                        KAREN GUISHARD, Appellant

                                         V.

MONEY MANAGEMENT INTERNATIONAL, INC./CONSUMER CREDIT
             COUNSELING SERVICES, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCV-209271

                                    ORDER

      The notice of appeal in this case was filed May 7, 2014. The clerk’s record
was filed June 3, 2014. To date, the filing fee has not been paid. No evidence that
appellant has established indigence has been filed. See Tex. R. App. P. 20.1.
Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee to the clerk of this court on or
before June 27, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM